Citation Nr: 0404975	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  99-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability manifested 
by decreased sensation in the lower extremities, to include 
as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and E.A.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to July 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously before the Board in December 2001.  
The Board granted service connection for post-traumatic 
stress disorder (PTSD).  The remaining issue of entitlement 
to service connection for a disability manifested by 
decreased sensation in the lower extremities, to include as a 
result of undiagnosed illness was remanded to the RO for 
additional development of the evidence and because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)).  The case is once more before the 
Board for appellate consideration.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the VCAA of 2000 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  See also Veterans Benefits Act of 2003, P.L. 108- 
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) (permits VA to adjudicate a 
claim within a year of receipt.)

The Board is compelled to remand this case to enforce 
compliance with the provisions of the new section 5103(a) 
which requires VA to inform the claimant of information or 
evidence necessary to substantiate the claim as well as which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.

The veteran has asserted that he suffers decreased sensation 
in his lower extremities as a result of undiagnosed illness 
contracted during his service in the Persian Gulf.  38 
U.S.C.A. § 1117 (West 1991 & Supp. 2002) and 38 C.F.R. § 
3.317 (2003).

The record appears silent for symptoms of decreased sensation 
in the lower extremities until approximately late 1994.  A 
March 1997 VA neurological examination report shows that the 
examiner noted that the veteran's symptoms may be partially 
caused by a functional disturbance, i.e., psychiatric, 
however, organic cause should be ruled out.  The etiology was 
undetermined.  Subsequently dated clinical records show 
symptoms of decreased sensation in the lower extremities of 
unspecified etiology.  

The attempts by VA to afford the veteran pertinent 
examinations with diagnostic workups in connection with his 
claim have been unsuccessful.  It appears that the veteran 
failed to report to the VA examinations for good cause.  
38 C.F.R. § 3.655.  His representative requests the Board to 
afford the veteran another opportunity to report for special 
VA examinations in support of his current claim on appeal.

The Board notes that in view of the fact that the claim on 
appeal remains unresolved, clinically, additional development 
is needed to supplement the record. Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and full 
compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  See also Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of 
receipt.)  This provision is retroactive 
to November 9, 2000, the effective date 
of the VCAA and Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response.

3.  The VBA AMC should then arrange for 
the veteran to be scheduled for a 
neurological examination by an 
appropriate specialist including on a fee 
basis, if necessary.  (The VBA AMC must 
make all necessary arrangements to have 
the examining VA facility telephone the 
veteran the day before the scheduled VA 
examination to confirm his examination 
appointment.)  It is imperative that the 
VA examiner review the pertinent medical 
records in the claims files, including 
the report of the VA examination in March 
1997, and a separate copy of this REMAND 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated tests and studies should be 
performed.  The examiner should determine 
whether decreased sensation in the lower 
extremities, if found, is attributable to 
an organic diagnosis or is functional.  
In the event that the examiner finds an 
organic basis for decreased sensation in 
the lower extremities, the examiner 
should express an opinion as to whether 
there is a clinical diagnosis to account 
for the finding or whether a diagnosis 
could not be made.  If a clinical 
diagnosis of a disability manifested by 
decreased sensation in the lower 
extremities is made, the examiner should 
offer an opinion on the question of 
whether it is more likely, less likely, 
or at least as likely as not that such 
disability is related to an incident or 
manifestation while the veteran was on 
active duty from February 1986 to July 
1993.  

In the event that the examiner finds a 
functional basis for the veteran's 
decreased sensation in the lower 
extremities, VBA AMC should then arrange 
for the veteran to be scheduled for a 
psychiatric examination by an appropriate 
specialist to determine whether there is 
a clinical psychiatric diagnosis to 
account for the finding or whether a 
psychiatric diagnosis cannot be made.  

If the psychiatric examiner renders a 
psychiatric diagnosis of a disability 
manifested by decreased sensation in the 
lower extremities, he or she should offer 
an opinion on the question of whether it 
is more likely, less likely, or at least 
as likely as not that such psychiatric 
disability had its onset while the 
veteran was on active duty from February 
1986 to July 1993.  A rationale for all 
opinions expressed should be stated.

4.  The VBA AMC should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998),

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above the VBA AMC should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
disability manifested by decreased 
sensation in the lower extremities, to 
include as a result of undiagnosed 
illness.

If the decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  





By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  However, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2003).




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





